Unofficial English Translation of a French Document.







Stéphane Watillon & Pierre Hamès, Associated civil-law notaries

Civil-law partnership under the form of a private limited company, rue J.
Saintraint, 8 – NAMUR – RLP 862.279.421.




SALE

N°2016/84.575




MG

THE YEAR TWO THOUSAND AND SIXTEEN,

On 25 October

Before LLM Stéphane WATILLON, associated civil-law notary, in Namur,

In Namur, in the notary’s office, rue Joseph Saintraint, number 8




THE FOLLOWING PERSONS HAVE APPEARED




A.

The Belgian Public Limited Company “Gérard Dekoninck”, in brief “GDK”,
registered in the Crossroads Bank for Enterprises under the number 0425.908.489,
of which the registered office is located in 5032 Gembloux (Les Isnes), rue
Phocas Lejeune, 22, subject to Value Added Tax under the number 425.908.489,
incorporated by a deed of civil-law notary Michel DUCHATEAU in Liège on 28 June,
1984, report published in excerpt form in the Supplements to the Belgian
Official Journal of 24 July, 1984 under the number 2351-28, and of which the
articles of association have been modified several times and most recently
according to a report of the Extraordinary General Meeting drawn up by LLM
Damien LE CLERCQ, civil-law notary in Namur, on 9 November 2010, published in
the Supplements of the Belgian Official Journal on 26 January, 2011 under the
number 11013596,




Here represented by LLM François ETIENNE, lawyer, registered office located in
5000 Namur, rue Rogier 28, acting as the Administrator for the bankruptcy of the
Limited Company “Gérard Dekonink”, named to this function following the
judgement from court of commerce of Liège, Namur division, on 21 April, 2016.




Hereinafter referred to as: “seller”,




Of the first part.




B.

The Belgian Private Company “Belgian Volition”, registered in the Crossroads
Bank for Enterprises under the number 0891.006.861, of which the registered
office is located in 5000 Namur, rue du Séminaire, 20/A, subject to Value Added
Tax under the number 891.006.861, incorporated by a deed of civil-law notary
Sophie MAQUET, under the company name “VALIBIO”, on 18 July, 2007, report
published in the Supplements to the Belgian Official Journal on 31 July, 2007,
under the number 07114322, and of which the articles of association have been
modified several times and most recently according to a report of the
Extraordinary General Meeting drawn up by Stéphane Watillon, civil-law notary in
Namur, on 7 October, 2016, in the process of publication in the Supplements to
the Belgian Official Journal.




Here represented by Mister MICHEL Gaëtan, born in Namur on 25 October, 1972,
domiciled in 5170 Profondeville, rue Biernostet 8, under the power of attorney,
executed by the notary Stéphane WATILLON, in Namur, on 7 October, 2016, where a
copy will stay annexed to this agreement.




Hereinafter referred to as: “buyer”,




Of the second part.




WHO have requested the undersigned civil-law notary to draw up an authentic deed
of the following agreement, directly reached between them:




SALE.




The appearing party of the first part hereby declares to sell to the company
appearing in the second part, which accepts, the property described below, the
price and conditions set forth below.




DESCRIPTION OF THE PROPERTY:




CITY OF GEMBLOUX, 8th division Les Isnes




A building located in Gembloux (Les Isnes), rue Phocas Lejeune, 22, consisting
in a warehouse with offices on and with grounds, surveyed and registered
according to a land title and in the locality “Florivaux”, part of section B
number 55N for a surface area of 11 hectares, 16 ares and 72 centiares, and
according to a recent land registry, section B n°0055XP0001 for a surface area
of 39 ares and 90 centiares.





--------------------------------------------------------------------------------




Such property is outlined in blue in the survey and division plan dated 5
February, 2008 drawn up by Mister Jean-Marie JAUMOTTE, real estate surveyor and
appraiser in the Surveyor’s Office BEXIMMO SPRL.




An example of the plan has remained attached to the deed of 14 August, 2008
received by Jacques BODSON, Interim Deputy-Commissioner of the buying committee
of real estate in Namur. The buyer acknowledges to have received a copy thereof.




Hereinafter referred to as: “property”.




Remarks:




l

The following form part of the sale: the photovoltaic panels installed on the
roof, with all the equipment allowing for their functioning, as well as the
accessories pertaining thereto (including the possible green certificates). The
seller presently hands over to the buyer all the documents relating to this
installation (certificate of origin, etc.). The persons appearing will settle,
directly between each other, all formalities related to the transfer of the
installation of the said panels (in particular, the notification of the change
of owner with the CWAPE1);

l

The sale does not include: the pipes, meters and other devices placed in the
premises sold by any public or private authorities whatsoever, by way of rent;

l

According to a recent excerpt of a cadastral ledger (less than one year), the
cadastral income (unindexed) attributed to the property is: eight thousand
sixty-five Euros (8,065 EUR).




The seller declares that, to his knowledge, this cadastral income is fixed and
that no review procedure is ongoing.




ORIGIN OF PROPERTY




For over 30 years dating back from this deed, the SIAEE2 of the region of Namur
was owner of the property. Subsequently, the SIAEE has taken the name of
“Société Intercommunale BEP-Expansion Economique”3.




The deed of partial division of Civil-Law Notary Damien LE CLERCQ in Namur of 21
December, 2014, transcribed in Namur on 16 November, 2015 under filing with
number 16.208, has established the preservation on the property of the
Intermunicipal Company of all the buildings and property rights of the branch of
activity Economic Expansion of the SIAEE of the region of Namur.




According to a deed received by Jacques BODSON, Interim Deputy-Commissioner of
the buying committee of real estate in Namur, on 14 August, 2008, the
Intermunicipal Company BEP-Economic Expansion has sold the property, then in
nature of a field, to the selling company “GERARD DE KONINK” in this deed, under
a deed transcribed under the reference 45-T-01/10/2008-13069.




The buyer declares that he is satisfied with the foregoing origin of property
and cannot request from the seller the delivery, at his expense, of any other
title deed other than an exemplified copy of this deed.




PRICE.




The present sale is granted and accepted for the price of one million two
hundred thousand Euros (1,200,000 EUR), paid as follows by the buyer, which the
seller acknowledges:




l

an amount of sixty thousand Euros (60,000 EUR), paid prior to the present deed,

l

and the balance, e.g. one million hundred forty thousand Euros (1,140,000 EUR),
paid presently by the accounts department of the executing civil-law notary.




OF WHICH RECEIPT, subject to successful cashing in case of payment by check.




DELEGATION OF THE PRICE.




Pursuant to Article 1326 of the Judicial Code, this sale implies full report on
the sale price of the rights of secured creditors or mortgage enrolled who have
been heard or duly summoned during the authorization process and this results
the aforesaid judgment.







____________________________

1CWAPE = Commission wallonne pour l’Energie / Walloon Commission for Energy

2SIAEE = Société Intercommunale d’Aménagement et d’Equipement Economique =
Intermunicipal Company for Economical Planning and Infrastructure

3Société Intercommunale BEP-Expansion Economique = Intermunicipal Company
BEP-Economic Expansion








2




--------------------------------------------------------------------------------




MORTGAGE SITUATION.




The said property, as follows from the certificates issued by the office of
Conservative mortgages in Namur, June 2, 2016 and October 7, 2016, is charged
with the following inscriptions and transcripts:




a) Registration:




1/ A registration taken at mortgage office in Namur, September 5, 2008, under
number 45-I-05/09/2008-11892, in favor of CBC BANK for an amount of € 550,000.00
in principal and € 55,000.00 in accessories, under a deed recorded by notary
Baudouin DELCOMMUNE, in Dinant, September 3, 2008;




2/ An inscription taken in the same office on February 25, 2014, under number
45-I-25/02 / 2014-02295, in favor of CBC BANK, for a principal amount of €
450,000.00 and € 45,000.00 in accessories, under a deed recorded by notary
Valéry COLARD in Brussels on 24 February 2014;




3/ An inscription taken in the same office on February 26, 2014, under number
45-I-26/02/ 2014-02358, in favor of CBC BANK for an amount of € 68,000.00 in
principal and € 6,800.00 in accessories, under a deed recorded by notary Valéry
COLARD in Brussels on 24 February, 2014;




4/ A registration (legal mortgage) taken at the same office on 4 March, 2014,
under number 45-I-04/03/2014-02558, in favor of the Belgian State, Recipe Namur4
Contributions of Companies for an amount of € 93,561.44 by virtue of an act of
AREC-Office Direct Contributions recipe in Namur;




5/ A Registration (legal mortgage) taken at the same office, on 12 September,
2014, under reference number 45-I-12/09/2014-10872, in favor of the Belgian
State, Contributions of Companies Namur4 Recipe for an amount of € 103,397.47,
pursuant to an act of AREC-Office Direct Contributions recipe in Namur;




6/ A Registration (legal mortgage) taken at the same office on 20 July, 2016
under number 45-I-20/07/2016-09609, the benefit of the creditors of the
bankruptcy estate of the company "Gerard Dekoninck" for a principal amount of €
2,200,000.00, under an act of 18 July, 2016.




b) Commandments and seizures:




1/ Transcript of a command made to the mortgage office in Namur on 30 September,
2015 under number 45-T-30/09/2015-14123, at the request of the National Office
of Social Security, by virtue of an act drawn up by bailiffs STEPHENNE & RIGA in
Jambes, 23 September, 2015;




2/ Transcript of a writ of attachment real estate performance, made at the same
office on 28 October, 2015 under number 45-T-28/10/2015-15846, at the request of
the National Office of Social Security, under a deed drawn up by the same
officers, 26 October, 2015.




WAIVER OF SUBROGATION.




To radiation such entries, thanks to this certificate, the buyer declares
expressly waive subrogation held for his benefit in the rights of secured
creditors, the head of the payment, under Article 1251- 2 of the Civil Code.




FINDINGS




As a result of this request, Stéphane WATILLON undersigned Notary responsible
for the order notes, as already stated, the payment by the buyer in his hands
all due amounts, namely the full price and costs of sale.




These payments were made as specified above.




As a result of this finding, the buyer requires the Land and Mortgages
Registrar, upon presentation of this certificate, to do not register during the
transcription of this deed and to proceed with the delisting of office of all
the above entries and transcripts described or to be taken before the transcript
hereof.




EXEMPTION FROM EX OFFICIO REGISTRATION.




The Land and Mortgages Registrar is formally exempted from having to accept
automatic mortgage registrations during the transcription of this deed, for any
reason whatsoever.





3




--------------------------------------------------------------------------------




TERMS AND CONDITIONS.




Furthermore, the present sale is executed and accepted under the clauses and
following conditions:




1.

Transfer of property. - The buyer will have the full ownership of the sold
property starting from this day.




2.

Occupation. - The sold property is free from tenancy rights and any occupation
whatsoever.




The seller declares that the property is not encumbered with any pre-emptive
right or right of preference at equal price.




The seller declares that no advertising sign has been affixed on the property,
that he has personally not conceded any leasing regarding advertising signs and
that, to his knowledge, there is none. In case any such contract were to exist
or were always applicable, the buyer will insure the continuation thereof with
the full and final discharge of the seller.




3.

Enjoyment. - The buyer will enjoy it, as from this day, by the taking actual
possession; the seller hands, at this very instant, the keys over to the buyer
of the sold property.




4.

Insurances. - The buyer will personally handle the procurement of insurance
against fire and other risks, and will take all useful measures thereto, without
any involvement by the seller.




5.

Water, gas, electricity. - Without prejudice to his right to change supplier(s),
the buyer will have to continue all water, gas and electricity supply contracts,
relating to the sold property, and to pay the fees thereof starting from the
moment they are put into use.




If this has not already been done, the persons appearing will read the meters as
soon as possible and will notify themselves this reading to the concerned
utility companies.




The executing civil-law notary has drawn the attention of the persons appearing
to the conditions of the regulations of water supply imposed by the Société
Wallonne des Distributions d’Eau (Walloon Company of Water Distribution) in case
of property transfer.




6.

Taxes and duties. - The buyer will pay and bear all contributions and taxations,
duties and fees, generally whatsoever, imposed or to be imposed on the sold
property, pro rata temporis, starting from its being put into use.




The seller acknowledges to have received today from the buyer the share of the
latter in the immovable property tax for the year two thousand and sixteen, by
way of an all-inclusive settlement between the parties on this subject, for
which receipt is duly given.




However, the seller will remain bound by the instalments non yet fallen due for
the collection duties for the opening and widening of streets and for all other
road works executed to date.




7.

Guarantees:




a.

No Mortgages. - The property is sold to be delivered free and unencumbered of
all privileged and mortgage charges, as well as of all impediments generally of
any nature whatsoever.




b.

State of the property. - The property is sold in its actual state on the date of
15 April 2016, well known by the buyer which declares to have visited it and to
have taken and received all information as to its situation, state and
allocation.




The buyer will have no recourse against the seller by reason of the bad
condition of the buildings, dilapidation, design faults and unsuitability of the
soil and subsoil, whether all these defects are obvious or hidden (only as far
as the latter are concerned, only to the extent that the seller did not know
them), or by reason of common ownership with the neighbouring properties of the
separating walls, fences, hedges and ditches.




The seller declares that, to his knowledge, there is no serious hidden defect
(of such a nature that, if the buyer had had knowledge of it, he would not have
bought the sold property or would only have paid a lower price), including dry
rot, asbestos or pests.




To the extent necessary, the buyer is subrogated to all rights of the seller as
to the ten-year guarantee referred to in article 2270 of the Belgian Civil Code.




c.

Easements. - The property is sold with all possible common ownerships and with
the affirmative and negative easements, with which it could be favoured or
encumbered, except that the buyer will have to assert the favourable ones and to
defend himself from the others, but at his own expense and risk, without
intervention of the seller, or any recourse against him.





4




--------------------------------------------------------------------------------




The seller declares that, to his knowledge, the property is not encumbered with
any easement, other than the one mentioned below, under the section “Special
Terms and Conditions”, and that he has personally conferred none.




d.

Surface area. - The surface area mentioned in the description of the sold
property is not guaranteed, and any positive or negative difference , if there
is any, and even if it were higher than one twentieth, will benefit or harm the
buyer, without any bonus, or indemnity.




The same applies for the limits of the sold property; as the case may be, the
buyer will make it his personal business to mark out said property.




The cadastral codes are only given for mere informational purposes.




SPECIAL TERMS AND CONDITIONS.




The deed received by Jacques BODSON, Interim Deputy-Commissioner of the buying
committee of real estate in Namur, on 14 August 2008, referred to above, in the
origin of property, contains the stipulations that are reproduced literally
hereinafter:




“ARTICLE 8




The buyer will endeavour to recruit personnel from the company, preferably and
with equal skills and qualifications in the region.




ARTICLE 8 BIS




The buyer refrains from proceeding with or having proceeded with any piling up
of scrap and/or used cars on the grounds forming the subject matter of the
present deed. In case of breach, the Intermunicipal Company can have the dumping
sites and/or used vehicles removed at the expense of the buyer.




ARTICLE 9




A.

The buyer will not be able, without the agreement of the Intermunicipal Company,
to resell, give with or without encumbrances, transfer any right in rem,
exchange with or without balancing cash adjustment, contribute to another
company, whether or not there is a merger or takeover, let on lease or to put at
disposal in whatever capacity, free of charge or against payment, the property
which is the subject matter of this agreement, as well as the constructions that
may be erected there.




B.

The deed of resale, donation, transfer, exchange, contribution, rent or
handing-over will have to mention the economic activity to be carried out on the
grounds, the other conditions of use thereof and reproduce in extenso the
provisions contained in the articles 10 and 12 of the present conditions.




If the Intermunicipal Company has authorised explicitly to proceed with a
putting at disposal of the property subject of the present deed, the buyer
commits himself to insert, mutatis mutandis, the provisions mentioned in the
articles 8 to 14 of the present conditions, in the agreement of putting at
disposal to be reached. This agreement will in any case have to be submitted to
the prior agreement of the Intermunicipal Company.




C.

The buyer may not build or allow any construction, on the sold property, of
buildings or parts of buildings for residential purposes under any form
whatsoever. This provision does not concern the accommodations intended for the
caretaker and/or manager, insofar as it is actually occupied by one or another
of these persons, and as long as this accommodation is integrated within the
constructions for professional use and that its surface area does not exceed one
hundred square metres.




In the event of non-compliance with this provision, the buyer shall owe to the
Intermunicipal Company a sum of TWELVE THOUSAND FIVE HUNDRED (12,500) EUROS by
way of fine, without prejudice to the latter’s right to ask for either the
cancellation of the present deed, or the destruction of the buildings or parts
of buildings thus erected.




D.

Every transfer of a right in rem, as well as the rent and putting at disposal,
whether against payment or free of charge, of the whole or part of the property
to one or several other companies will be subject to the prior authorization of
the Intermunicipal Company, an official request will have to be submitted with
the Approvals Committee of CREALYS and the Intermunicipal Company, in order to
obtain the prior authorization for every installation.





5




--------------------------------------------------------------------------------




Subject to the reservation made above, the buyer is authorized, if need be, to
conclude as from today a lease agreement for the occupation of a part or the
entirety of the building to be constructed through him and this applies at the
following conditions.




l

the lease will have to specify the economic activity exercised by the tenant,
the personnel related to the activity, as well as the possible investments that
would be granted in the property by the tenant(s) and contain a clause according
to which the user or economic intermediary undertakes to honour the
environmental regulations in force;

l

this lease will have to pass on to the tenant the obligation to respect the
conditions of use of CREALYS, such as contained in the contract documents of the
Scientific Park;

l

according to whether it concerns an authentic or private lease, the executing
civil-law notary or the parties will have to submit their draft deed for
consultation to the legal service of the Economic Bureau of the province of
Namur, and to send to the latter a copy after signing;

l

the lease cannot be transferred without the prior and explicit agreement of the
Intermunicipal Company and will have to include a clause prohibiting a sublease,
unless prior and explicit authorization is granted by the intermunicipal company
under the same conditions as those applicable for the main tenant.




The Intermunicipal Company has required the buyer to provide, for the whole
period during which he will remain owner of the presently acquired property, a
renewable bank guarantee of an amount of ONE THOUSAND TWO HUNDRED FIFTY EUROS
(1,250.00 EUR), of which the title deed has been handed over to him prior to the
present deed, it being understood that this guarantee is intended to guarantee
the commitments of the buyer concerning the occupancy conditions of the building
referred to above ; it will be enforced in case of non-compliance with the
conditions and called unilaterally by the Intermunicipal Company starting from
the ascertainment of such a breach to be notified to the buyer by registered
letter;




l

the buyer undertakes to regularize this breach within three months after the
receipt of the said registered letter;

l

the said guarantee will be restored by the Intermunicipal Company with the
issuing bank, in case of regularization (conditions of occupancy of the building
referred to above);

l

the said guarantee will, on the other hand, remain acquired by the
Intermunicipal Company, in case the situation is not regularized within the
aforesaid term of three months. In this event, the buyer will, furthermore, have
to put an end to the irregular agreement at his exclusive expense and as soon as
possible and, at the latest, within four months after the receipt of the
registered letter issued from the Intermunicipal Company establishing the
breach.

l

the buyer commits himself, from now on, to restore this bank guarantee in case
of withdrawal or termination by the issuing bank, within two weeks after the
withdrawal or termination.




ARTICLE 10




In case of resale within a term of fifteen (15) years starting from this day,
whether this resale takes place by mutual agreement or by a voluntary or forced
public auction, the Intermunicipal Company will enjoy a pre-emptive right, at
the following conditions:




§1. - If it concerns a private sale, the buyer in the present deed will warn the
Intermunicipal Company of the sale, by a registered letter with acknowledgment
of receipt and will grant it the preference at an equal price. The
Intermunicipal Company will have thirty (30) days starting from the receipt by
it of the said registered letter to answer in the same way, whether or not it
exercises its pre-emptive right. In the absence of an answer within the said
term, it will be deemed to waive this right.




§2. - If it concerns a public auction, whether voluntary or forced, the buyer in
the present deed and the executing civil-law notary, as well as the prosecuting
creditor and/or the trustee in the bankruptcy will be bound, each, to notify by
registered letter with acknowledgment of receipt, to the Intermunicipal Company,
at least thirty (30) days in advance, the place, date and time of the sale.




In case of a voluntary sale, the sale by auction will take place subject to the
condition precedent that the Intermunicipal Company does not exercise its
pre-emptive right. For this purpose, it will have a term of ten (10) days
starting from the sale by auction. If the Intermunicipal Company exercises its
pre-emptive right, it will have to notify its decision by registered letter with
acknowledgment of receipt, to the buyer in the present deed, to the executing
civil-law notary and the bidder.




In case of an adjudication following seizure, the Intermunicipal Company will
enjoy its pre-emptive right during a term of ten (10) days that will run:




a)

If there is no higher bid, at the expiry of the fifteenth day following the sale
by auction




b)

If there is a higher bid, starting from the day of the final higher bid as a
result of the higher bid.




If the Intermunicipal Company exercises its pre-emptive right, it will have to
notify its decision to the persons and in the way provided in the context of
voluntary sales.





6




--------------------------------------------------------------------------------




In the event of resale on the basis of irresponsible bidding, the Intermunicipal
Company will have a term of ten (10) days starting from the sale by auction as a
result of irresponsible bidding to exercise or not its pre-emptive right.




These provisions will be mentioned in the contractual documents of the voluntary
or forced public auction.




§3. - The present article does not prejudice, if the need arises, the
application of the provisions of the article 21, first paragraph, 6° and
paragraph three of the aforesaid decree of eleventh March two thousand and four,




ARTICLE 11




Furthermore, the sale is concluded at the clauses and conditions of use of the
scientific park contained in the hereto attached contractual documents which can
only be derogated by means of a prior and written agreement of the
Intermunicipal Company and of only itself, besides the required administrative
authorizations. The buyer acknowledges to have received a copy of this document
prior to the present deed and declares to have perfect knowledge of it.




The buyer will comply with all laws, decrees and regulations relating to the
production, presence, removal, transport and elimination of waste of whatever
nature.




The buyer will ensure the realization of an architectural design of sufficient
quality and size in relation to the surface area, as well as the respect for the
design of the surroundings (green spaces, plants to hide the recycling unit,….)
when the application for an urban permit is submitted which will have to have
received the consent from the consultancy firm of BEP.




ARTICLE 12




Without prejudice to what is provided under articles 9 and 10, it should be
recalled that under article 21, first paragraph, 6° and paragraph three of the
decree of the Walloon Region of eleventh March two thousand and four relating to
the support infrastructure for economic activities in case of cessation of the
economic activity mentioned in article 7 above or of non-compliance with the
other conditions of use (in particular the articles 7 and 9 above), the
Intermunicipal Company, after a notice of default which had no effect for a
period of more than one month, will be able to proceed with the repurchase of
the building.




The repurchase of the ground will be done at the price of the initial sale
adjusted on the basis of the variations of the consumer price index.




In the event that this price were higher than the market value of the ground,
the repurchase will be done at this latter value. The buildings belonging to the
user or the economic intermediary, with the exception of the immovable property
on the basis of use and pieces of furniture, will be repurchased at market
value. If the market value is higher than the set off cost price reduced by the
amortizations allowed in the area of income tax, the repurchase will be done at
this latter price.




ARTICLE 13




If the Intermunicipal Company and/or any other public authority is brought to
execute works on the sold ground in the interest of the companies established or
which would be established in the park of economic activities, the buyer
undertakes to grant to the Intermunicipal Company and/or any other public
authority, the necessary right of way, in accordance with the installations,
without any other compensation other than restoring the premises to its former
state.




ARTICLE 14




The buyer declares that all the commitments that he has undertaken in this deed,
have been contracted both for himself and his successors in title, without any
distinction of title.




ARTICLE 15




Since the objectives pursued by the Intermunicipal Company are of public
interest, all of the clauses of this deed must be construed in this sense”.




The buyer declares to have well understood the practical scope of these special
terms and conditions or easements and not to need (any) other explanation(s)
than the(o)se given by the seller.




Subject to liability arising out of facts prior to the present, the buyer shall
be subrogated to all the rights and obligations of the seller resulting from the
above stipulations, provided they are still applicable and relevant to the
property currently sold.




By a letter dated 20 April 2016, the Economic Bureau of the Province of Namur
(BEP-Expansion Economique) informed the notary of the following decision,
literally reproduced below:





7




--------------------------------------------------------------------------------




“Decisions:




1.

We agree with the sale by the PLC GDK to the PLC Belgian Volition, of which the
office is established in Namur, rue du Séminaire 20/A (Crossroads Bank for
Enterprises: 0891.006.861) of the following property:




City of Gembloux, 8th division, Les Isnes




A ground with a surface area of 39a 90ca, surveyed and registered or having been
surveyed and registered section B 55 M




2.

We waive the exercise of the pre-emptive right




3.

We invite the executing civil-law notary to insert in the authentic deed to be
established:




i.

Pursuant to the decree of 11 March 2004 on the support infrastructure of the
economic activities, as well as to the article 7 of the standard deed of sale,
as drawn up by the Buying Committee of Real Estate in Namur in conformity with
this decree:




l

The economic activity which will be exercised on the property by the buyer,
namely: Research and Development in the life sciences;

l

The buyers undertake, to this end, to employ 10 persons on the site;

l

The total amount of the investment of the project is in the order of 460,000.00
€;

l

The buyer undertakes to comply with the environmental regulations in force.




ii.

The provisions in extenso of the following articles of the standard deed of
sale,

as drawn up by the Buying Committee of Real Estate in Namur in conformity with
the aforesaid decree, and that the buyer undertakes formally to comply with :




l

article 8: employed personnel

l

article 8 bis: piling up of scrap and/or used vehicles

l

article 9: transfers of rights in rem and putting at disposal

l

article 10: pre-emption right

l

article 11: green spaces

l

article 12: possibility of repurchase

l

article 13: right of way

l

article 14: guarantee

l

article 15: successor in title




iii.

Finally, given the intended use of the parks of economic activities and the
activities to exercise therein, a clause according to which:




“insofar as the present sale concerns a property already comprising an
accommodation intended for the caretaker and/or the manager, the buyer refrains
from building any other accommodation on this property.




In case of non-compliance with this provision, the buyer will owe to the
Intermunicipal Company a sum of twelve thousand five hundred Euros (12,500.00 €)
by way of fine, without prejudice to the right for the latter to request the
destruction of the buildings or parts of the buildings thus erected.




Insofar as the present sale concerns a property not consisting of an
accommodation intended for the caretaker and/or manager, the buyer undertakes
not to build or to allow the construction of, on the sold property, buildings or
parts of buildings for residential use under any form whatsoever, with the
exception of an accommodation intended precisely for the caretaker and/or
manager and insofar as it is actually occupied by one or the other of these
persons, and provided that this accommodation is integrated in the constructions
for professional use and that its surface area does not exceed 100m2.




In case of non-compliance with this provision, the buyer will owe to the
Intermunicipal Company a sum of 12,500 € by way of fine, without prejudice to
the latter’s right to request the destruction of the buildings or parts of the
buildings thus erected.”




4.

We invite the buyer to pay to the Intermunicipal Cooperative Society a fixed sum
of 750.00 € for the general markings of the site and the particular signs of the
firm.




5.

We invite the civil-law notary to transmit to the BEP a copy of the deed draft,
and then of the signed deed.”




The company BELGIAN VOLITION expressly declares the commitments requested by the
Economic Bureau of the Province (BEP) of Namur, in the aforementioned letter.





8




--------------------------------------------------------------------------------




MISCELLANEOUS




1.

ADMINISTRATIVE SITUATION.




1.1

Town planning




a.

General points




The buyer acknowledges to have been informed of the opportunity to collect, on
his side, prior to the perfection of this sale, all information on the urban
planning situation of the presently sold property and its environment.

Moreover, the executing civil-law notary has specifically called the attention
of the buyer, which he expressly acknowledges, to the importance and necessity
to verify personally:




l

the conformity of the property with the permits delivered by the competent
authorities,

l

as well as the legality of the works which have or would have been executed
since the day of its construction, by applying to the town planning service of
the commune where the property is located.




b.

Land use designation of the property – Permit – Certificate(s)




1° In accordance with the article 85 of the Code wallon de l’aménagement du
territoire, de l’urbanisme, du patrimoine (C.W.A.T.U.P.)4, the seller declares
that to his knowledge:




l

an industrial area of economic activity in Namur’s area plan;

l

unit of economic industrial activity in vocation of Science Park, referring to
the communal structure diagram;

l

large built space on the differentiated communal urban settlement areas;

l

the property has been the subject of a unique permit delivered by the delegated
official on 24 June 2009, with the reference “2009/1007”, having as its subject
matter “the construction of offices and a storage house, photovoltaic panels and
grounding systems”;

l

subject to what has been specified above, the property has not been the subject
matter of a subdivision permit, or of an urbanization permit, or of a building
permit delivered after the first January nineteen hundred seventy-seven, or of a
planning certificate dating back less than two years.




2° In accordance with the articles 85, §1, and 150 of the same code, the
executing civil-law notary has, by registered letter in date of 18 April 2016,
asked to the Commune of Gembloux, the town planning information with regard to
the aforesaid property.




The Commune of Gembloux has answered to him by a letter of 11 May 2016 with
references “Urb/notaire 16-161”, a copy of which the seller and buyer
acknowledge to have received.




c.

Additional information – Absence of commitment




Without prejudice to what has been said above under a., the seller declares that
he does not make a commitment as to the possibility to execute or maintain on
the property any of the acts and works referred to in the article 84, §1st, and,
if need be, those referred to in the article 84, §2, first paragraph, of the
said Code.




For purposes of informing the persons appearing, the executing civil-law notary
also reminds:




l

that there is no possibility to realize on the property any of the acts and
works referred to in the article 84, §1st and 2, for lack of having obtained an
urban permit;

l

that there are regulations relating to the limitation period of the urban
permits;

l

that the existence of a planning certificate does not release the buyer from
demanding and obtaining the urban permit.







__________________________________

4C.W.A.T.U.P. = Walloon Code of Land use Planning, Town Planning and Patrimony





9




--------------------------------------------------------------------------------




d.

Statements of the seller




The seller further states:




l

not to have any knowledge of a breach in the matter of town planning regarding
the sold property;

l

that the constructions or designs which would have been realized accordingly,
have been realized, if need be, after authorization was obtained from the
competent authorities;

l

that the above-described property is:

 

l

not listed, nor subject to an open listing procedure that has been pending for
less than a year;

 

l

not registered on the protection list;

 

l

not mentioned in the inventory of the heritage.

 

l

and that it is not located in a protection zone or in an archaeological site, as
defined in the C.W.A.T.U.P.E., or in a zone “Natura 2000.”

 

l

that he has no knowledge that the above-described property:

 

l

is either subject to the pre-emptive right referred to in articles 175 et seq.
of the same code;

 

l

has been or is the subject of a compulsory land purchase order;

 

l

is either affected by the legislation on mines and quarries, or by the
legislation on sites to redevelop;

 

l

is either mentioned in the area of a legal land consolidation;

 

l

or located in a risk area within the framework of the coverage of the risk of
floods, as defined by the royal decree of twenty-eight February two thousand and
seven.




1.2.

Environment – Management of contaminated soils – Seveso Decree




a.

Decree on the environmental licence

of the Environment (PE)




The seller declares that the sold property has been the subject matter of an
operating licence (unique permit) delivered on 24 June 2009. The buyer
acknowledges to have received a copy of this licence prior to this deed.




The executing civil-law notary has read out loud to the persons appearing the
article 60 of the decree of eleventh March nineteen hundred ninety-nine relating
to the environmental licence.




The persons appearing have then declared that they undertake to contribute to
the fulfilment of all steps prescribed by this article 60, consisting mainly in
notifying jointly the competent authorities of the change of owner and this, at
the latest within one month of this deed.




As far as the buyer is concerned, he undertakes to honour all conditions imposed
by the environmental licence or the possible additional conditions which may
have been established by the said authorities, without the seller ever having to
be worried in such regard.




b.

Management of contaminated soils.




l The parties acknowledge that their attention has been drawn to the fact that:




1.

the presence of the contaminated earth in the soil, whatever the origin or the
date contamination is, can considered to amount to waste;




2.

therefore, the holder of the waste, in other words, in brief, the one who owns
it or ensures the effective control of it (manager, if need be, owner,….), is
bound by a series of obligations and, in particular, among other things, an
obligation of management (collection, transport, valuation or elimination, etc.)
and an obligation of decontamination, even of rehabilitation, which may be
financially severe and non-compliance is punishable by administrative, civil and
penal sanctions.




l This being reminded, the seller declares that to his knowledge, after years of
peaceable and useful enjoyment – without, therefore, the buyer requiring from
him additional investigations (analysis of the soil by a registered firm….) –
nothing stands in the way, according to him, of the fact that the sold property
would be allocated, with regard to this sole matter of soil, to an industrial
function and that, consequently, he has not exercised or had not exercised on
the sold property any act, nor activity which would have been such to generate a
contamination prior to the present deed which is incompatible with the future
intended use of the property.





10




--------------------------------------------------------------------------------




c.

Seveso5 Directive




The seller declares not to have any knowledge of the fact that the sold property
is included in or nearby a “Seveso”-area adopted in application of the article
136 bis of the C.W.A.T.U.P.E. and, more in general, is included in one of the
areas referred to in article 136 of the C.W.A.T.U.P.E. likely to influence
severely, and even jeopardize every delivery of an administrative authorization
(urban permit, subdivision permit,….).




2.

EQUIPMENT– TECHNICAL ASPECTS




a.

Energy performance certificate of the buildings




The seller and buyers declare to have been informed of the coming into force
(theoretical), on 13 November 2011:




l

of the decree of the Walloon Government of 20 October 2011 relating to the
certification of existing non-residential buildings, which provides, in
particular, that as from that date, a PEB-certificate is, in principle, required
when establishing a deed granting a personal right of enjoyment or a declaratory
act, deed of transfer or deed of incorporation of a right in rem (subject to
legal and regulatory exceptions) concerning an existing non-residential
building;

l

sanctions applicable to a default of such a certificate.




However, notwithstanding its entry into force since 13 November, this obligation
cannot receive, in the state of the regional Walloon legislation, here effective
execution, insofar as, on the one hand, the instruments allowing the
establishment of such a certificate are not yet available and, on the other
hand, there is presently no registered certifying authority competent to do so.




Under the terms of this precision, the parties request already explicitly the
executing civil-law notary to receive the authentic deed of sale and waive, to
the extent necessary, any possible application for the nullity of this deed,
considering, in particular, this situation of force majeure.




b.

Post-intervention File




The executing civil-law notary has reminded the persons appearing that in
accordance with the royal decree of twenty-fifth January two thousand and one,
each owner that realizes several construction works on his immovable properties,
simultaneously or in sequence, is obliged to designate a “site supervisor”
charged with the constitution of a “post-intervention file” containing the
useful elements in the matter of safety and health to take into consideration
for possible later works. In case of transfer of ownership, this file must be
handed over to the new owner.




The Administrator ETIENNE, acting as stated, declares not being able to deliver
an intervention record. The buyer declares to be in possession of copies of
documents that might be an early intervention record later.




c.

Cables and Pipes in the lower ground floor (CICC)




The buyer declares to have been warned of the possibility to verify on the
website of CICC (https:www.klim-cicc.be) the presence of all underground pipes
and sewerage in the property or nearby the property, in particular in case of
works which would be executed in the property.




3.

FISCAL PROVISIONS.




a.

Registration fees




1) The persons appearing acknowledge that the executing civil-law notary has
read out to them the first paragraph of the article 203 of the Code of
registration duties, relating to the repression of dissimulations in the price
and the charges indicated in a deed presented for the registry formality.




2) In accordance with the article 184bis of the same code, the buyer declares
that the funds used for the payment of the sales price do not originate from a
judgment or decision of which the registration fees have not been paid.







______________________

5Council Directive 96/82/EC of 9 December 1996 on the control of major-accident
hazards involving dangerous substances (as amended) is a European Union
law aimed at improving the safety of sites containing large quantities of
dangerous substances. It is also known as the Seveso II Directive, after
the Seveso disaster. It replaced the Seveso Directive and was in turn modified
by the Seveso III directive(2012/18/EU).








11




--------------------------------------------------------------------------------




3) The persons appearing declare that the present sale is not intended for the
acquisition of a property allocated in whole or part for residential use, so
that it is not affected by article 44 of the Walloon Code of registration
duties; indeed, the property which is the subject matter of this sale is
presently allocated to a use as offices and industrial buildings, with the
exception of each residence.




b.

Value Added Tax.




The executing civil-law notary has read out to the persons appearing the
articles 62, paragraph 2, and 73 of the VAT-Code, and on its interpretation. The
seller declares to be liable for Value Added Tax, under number 425.908.489.




c.

Regional Aids




Under the decree of the Walloon Government of thirtieth April two thousand and
nine establishing the calculation method of the amount to be reimbursed by the
beneficiary in case of non-compliance with the conditions of granting a regional
aid to natural persons, the seller declares that he has not benefited from a
regional aid related to the property forming the subject matter of this sale
(premium for rehabilitation, purchase premium, building premium, reorganisation
premium, premium relating to subsidised housing units, etc ….)




4.

COSTS.




All the costs, rights and fees to result from the present deed are at the
expense of the buyer.




5.

LEGISLATION AGAINST MONEY LAUNDERING




The executing civil-law notary certifies that the funds necessary for the
payment(s) made by the buyer, have been provided by the latter,




l

as far as the down payment is concerned: using funds paid to the said notary,
prior to the present, from the bank account number BE78 3630 8905 0686




With regards to the balance of the price: from funds paid to the said notary,
prior to the present, from the bank account number 363-0890506-86 of the buyer
and the bank account number BE83 3100 7069 6215 of ING Asset Finance.




All of the foregoing, from a more important global import.




6.

CAPACITY – DEBT MANAGEMENT PLAN




l

The buyer declares to enjoy the full legal capacity and, more specifically, not
to be affected by any ban, placed under guardianship or temporary
administration, or to be in a state of bankruptcy or insolvency;   

l

Moreover, he declares that, with the exception of the bankruptcy proceedings, he
has no knowledge of any legal procedure likely to affect the free and clear,
unencumbered status of the property or to prevent the execution of the present
agreement, and in particular of any dispute, trial and/or oppositions regarding
the property, whether against third parties (neighbours, tenants, occupiers,
etc.), or against public administrations.

l

The seller declares not to find himself in a state of bankruptcy.

l

The seller declares that the property is not encumbered with any pre-emptive
right (except the one of BEP referred to above), any purchase option, nor any
right of repurchase.




7.

IDENTIFICATION OF THE PARTIES – CERTIFICATE.




l

The executing civil-law notary declares to have identified the persons appearing
by viewing their identity cards.

l

certifies the exactness of the surnames, forenames, places and dates of birth
and places of residence of the persons appearing by viewing the documents
required by law




8.

CHOICE OF AN ADDRESS FOR SERVICE.




For the execution of the present deed, the appearing companies choose as an
address for service their mutual registered office.





12




--------------------------------------------------------------------------------




9.

DOCUMENTARY DUTY




Documentary duty received: fifty Euros (50.00 €).




JUDICIAL AUTHORIZATION




The seller declares that the sale by mutual agreement (OTC) was authorized,
pursuant to Article 1193 ter of the Judicial Code, by judgment of the Commercial
Court of Liege, Namur division, dated 29 September 2016; a copy of the judgment
will remain annexed.





13




--------------------------------------------------------------------------------




Pursuant to the article 9 of the Act establishing the Notarial Profession, and
duly informed by the undersigned civil-law notary that each of them is free to
appoint another civil-law notary or to have themselves assisted by a counsel, in
case of the existence of conflicting interests or imbalanced commitments. The
persons appearing have declared to have requested the undersigned civil-law
notary to execute the present deed without the intervention of another civil-law
notary or a counsel.




The persons appearing declare to have received the draft of the present deed on
8 June 2016; they acknowledge to have had enough time to be informed of it.




WHICH ACT,




Done and executed, in the place and date indicated above,




And, after commented reading, fully as regards the parts of the deed referred to
by the law, and partially with regard to other provisions, the persons appearing
in person or represented as said, have signed with the civil-law notary.







/s/ François Etienne

 

/s/ Gaëtan Michel

 

/s/ Stéphane Watillon

François ETIENNE

 

Gaëtan MICHEL

 

Stéphane WATILLON

Lawyer

 

Chief Executive Officer

 

Notary

 

 

and Director

 

 










 


























14


